DETAILED ACTION
	This office action is in response to the filing of the Applicant Amendment on 10/5/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the original specification does not mention “closed-loop control”.
The amendment filed 10/5/2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the features of claims 1, 9, 26, and 27 regarding closed-loop control.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 - 27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1, 9, and 26 - 27, the claims refer to implementing “closed-loop control”.  This is not taught by the original specification.  It appears that “closed-loop control” is very specific to not taking any input from any users.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1 - 27 are rejected under 35 U.S.C. 103 as being unpatentable over George (US 2010/0122762) in view of Gaudin (US 2012/0006463).
	Regarding claim 1, George teaches a method for bonding substrates comprising (Figures 4A - 4F): 
providing a first substrate 102 having a contact face and a second substrate 104 having a contact face; 
holding the first substrate 102 to a first holding surface of a first holding device 108a; 
holding the second substrate 104 to a second holding surface 108b of a second holding device, wherein the contact face of the first substrate 102 faces the contact face of the second substrate 104; 
contacting the contact face of the first substrate 102 with the contact face of the second substrate 104, wherein the contact faces of the first substrate 102 has a respective curvature before the contacting of the contact faces (see also Paragraph 0037); 
bonding the first substrate 102 with the second substrate 104 at the contact faces of the first and second substrates; and 

George does not teach that the controlling includes implementing closed-loop control of at least one of the curvature of the contact face of the first substrate or the curvature of the contact face of the second substrate.  Gaudin teaches (Figures 5D and 8, also Paragraphs 0060 - 0067 and also Paragraph 0082) that a controlling includes implementing closed-loop control (closed-loop control indicated by processes performed “fully automatically” at end of Paragraph 0082) of at least one of the curvature of the contact face of a first substrate 100.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of George to include implementing closed-loop control of the first substrate in the manner taught by Gaudin since doing so may save time and manpower.
Regarding claim 2, George teaches that the curvatures of the contact faces and/or the changes in the curvatures of the contact faces are adjusted and/or controlled concentrically with respect to the contact faces before the contacting of the contact faces of the first and second substrates (Paragraph 0037 - 0038, radial propagation of gas).
	Regarding claim 3, George teaches that at least one of the curvatures of the contact faces and/or the changes in the curvatures of the contact faces is provided by at least one curvature changing element (the gas pressure element is the curvature changing element).
	Regarding claim 4, George teaches that at least one of the curvatures of the contact faces and/or changes in the curvatures of the contact faces is adjusted and/or controlled by fluid pressurization by means of a fluid acting directly on the first and/or second substrate (Paragraphs 0037 - 0038, gas being the fluid).
Regarding claim 5, George teaches that the first substrate 102 and/or the second substrate 104 are fixed by a fixing device 115/112/114 arranged in a ring-shaped manner, at the periphery of the first and second holding surfaces solely in the region of side edges of the first and second substrates (ring shape implied due to circular bond front Paragraph 0035 and radial control Abstract).
	Regarding claim 6, George teaches that the fixing device 115/112/114 comprise separately controllable, fixing elements divided up into zones at the first and second holding surfaces (Paragraphs 0035- 0036).
	Regarding claim 7, George teaches that the first holding surface and/or the second holding surface are formed from elevations 108a/108b forming a first holding plane of the first holding surface and a second holding plane of the second holding surface.
Regarding claims 8, 19, and 20, George was modified by Gaudin in claim 1.  Furthermore, Gaudin teaches (Figure 5D and 8) that the curvatures of the contact faces and/or change in the curvatures of the contact faces is detected by use of a curvature measuring device 403 arranged along the first and/or second holding surfaces (Paragraph 0082 and also 0062), where the curvature measuring device comprises distance sensors.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of George to include the curvature measuring device of Gaudin since doing so would allow one to use an fully automatic process.
Regarding claim 9, George teaches device for bonding a first substrate 102 with a second substrate 104 at mutually facing contact faces of the first and second substrates, said device comprising (Figures 4A - 4F): 
a first holding device 120a for holding the first substrate 102 to a first holding surface; 

at least one curvature changing element configured to change the curvature of the contact face of the first substrate and/or for changing the curvature of the contact face of the second substrate, said at least one curvature changing element controlling the change of the curvature of the contact face of the first substrate and/or of the contact face of the second substrate during bonding of the first substrate with the second substrate (Paragraphs 0036 - 0037).
George appears silent on a curvature measuring device and a controller as defined by the claim.  Please note that “actual curvature” is implied as a deflection by using a distance sensor in Paragraph 00136 of Applicant’s specification.  Gaudin teaches (Paragraph 0082) a curvature measuring device 103 configured to measure an actual curvature of a first substrate a controller 402 operatively coupled to a curvature changing element and to the curvature measuring device, the controller configured implement closed-loop control (implied by “fully automatically” at end of Paragraph 0082) of the curvature of the contact face of the first substrate.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of George to include a curvature measuring device and a controller in the manner taught by Gaudin since doing so may save time and manpower.
	Regarding claim 10, George teaches that the first holding device 120a fluid pressurization device for the adjustment and/or control of the curvatures of the contact faces of the first and second substrates and/or changes in the curvatures of the contact faces of the first and second first and/or second substrates (Paragraphs 0036 - 0037).
	Regarding claim 11, George teaches that the first holding device 120a and/or the second holding device 120b comprise a fixing device 115/114/112 arranged in a ring-shaped manner, at 
	Regarding claim 12, George teaches that the fixing device 115/114/112 comprises separately controllable fixing elements divided up into zones at the first and second holding surfaces (Paragraphs 0035 - 0036).
Regarding claim 13, George teaches that the first holding surface and/or the second holding surface are formed by elevations 108a/108b forming a first holding plane of the first holding surface and a second holding plane of the second holding surface.
	Regarding claims 14, 22, and 23, George was modified with Gaudin in claim 9.  Gaudin further teaches that the curvature measuring device is arranged along a first holding surface (Paragraph 0062) where the curvature measuring device are distance sensors.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of George to include a curvature measuring device arranged along a first holding surface in the manner taught by Gaudin since doing so may save time and manpower.
Regarding claim 15, George teaches using pressurized gas for the curvature changing element and does not teach a pin.  Gaudin teaches a pin 313 can be used to change the curvature of a wafer (Figure 5D).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a pin for the curvature means of George since both pressurized gas and pins were art recognized equivalents at the time the invention was made for the curving of substrates
Regarding claim 16, George teaches that the fixing device is arranged in a circular ring-shaped manner (see claim 5).
	Regarding claim 17, George teaches that the fixing elements 115/114/112 are arranged concentrically (see claim 5 for ring, element 112 is closer to center, thus concentric).
	Regarding claim 18, George teaches that the fixing elements 115/114/112 are distributed uniformly in the zones (Figures 4A).
	Regarding claim 21, George teaches that the fixing means is arranged in a circular ring-shaped manner (see claim 5).
Regarding claim 24, George teaches that said curvatures of the contact faces of the first and second substrates before the contacting of the contact faces is 0 micrometers deviation from a plane state (Figure 4A).
Regarding claim 25, George teaches that said curvatures of the contact faces of the first and second substrates before the contacting of the contact faces is 0 micrometers deviation from a plane state (Figure 4A).
Regarding claim 26, George was modified by Gaudin in claim 9.  Gaudin further teaches that the controller implements closed-loop control by controlling the curvature changing element based on i) a setpoint curvature corresponding to a desired curvature of the contact face of the first substrate (see Paragraph 0060) and ii) the actual curvature provided by the curvature measuring device of the contact face of the first substrate.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of George to control the curvature based on a setpoint curvature and the actual curvature in the manner taught by Gaudin since doing so would allow for full automation.
Regarding claim 27, George was modified by Gaudin in claim 1.  Gaudin further teaches that implementing closed-loop control comprises (Paragraphs 0060 - 0067): providing a setpoint curvature corresponding a desired curvature of the contact face of the first substrate (Paragraph 0060); measuring an actual curvature of at least one of the contact face of the first substrate; comparing the setpoint curvature to the actual curvature; and based on the comparison, adjusting a pressure applied by curvature elements to cause the actual curvature to correspond to the setpoint curvature.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of George to control the curvature based on a setpoint curvature and the actual curvature in the manner taught by Gaudin since doing so would allow for full automation.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 9, 26, and 27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN MI KIM KING whose telephone number is (571)270-1431.  The examiner can normally be reached on Monday - Friday, 8:30 AM - 5:00 PM MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/SUN MI KIM KING/Examiner, Art Unit 2813                                                                                                                                                                                                        
/STEPHEN W SMOOT/Primary Examiner
Art Unit 2813